EXHIBIT 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

(James J. Murren)

 

This Employment Agreement (this “Agreement”) is entered into as of November 5,
2012 (the “Effective Date”) by and between MGM Resorts International
(“Employer”, “Company”, “we” or “us”), and James J. Murren (“Employee” or
“you”).

 

1.              Employment. We hereby employ you, and you hereby accept
employment by us, as Chairman of the Board of Directors and Chief Executive
Officer of MGM Resorts International to perform such executive, managerial or
administrative duties as we may specify from time to time during the Employment
Term (as defined in Section 2) and which are consistent with your being the most
senior executive of Employer. In construing the provisions of this Agreement,
the term “Employer”, “we” or “us” includes all of our subsidiary, parent and
affiliated companies, but specifically excludes Tracinda Corporation, its
stockholder or stockholders, and its subsidiaries.  You will be employed at the
Company’s principal executive offices in Las Vegas, Nevada.

 

2.              Term. The term of your employment under this Agreement commences
on the Effective Date and it terminates on December 31, 2016 (the “Employment
Term”). This Agreement replaces and supersedes in all respects the Employment
Agreement between you and us dated April 6, 2009 (the “Prior Agreement”), except
that certain provisions of the Prior Agreement are referenced herein for
purposes of complying with payment timing rules under Section 409A (as defined
in Section 25).

 

3.              Compensation and Benefits.

 

3.1                               Base Salary. During the Employment Term, we
shall pay you a minimum annual salary of $2,000,000 (“Base Salary”), payable in
arrears at such frequencies and times as we pay our other employees.

 

3.2                               Bonuses. You shall be entitled to an annual
bonus (“Bonus”) determined under our Amended and Restated Annual
Performance-Based Incentive Plan for Executive Officers, or any successor plan,
as may be amended from time to time (the “Bonus Plan”) for any fiscal year
ending during the Employment Term.  Your target bonus for each of fiscal years
2013-2016 will be equal to 200% of your Base Salary up to a maximum Bonus of
175% of your target bonus.  Except as otherwise provided in Sections 10.2 and
10.3, any Bonus under this Section 3.2 shall be paid at such time as we pay
Bonuses under the Bonus Plan to our other senior executives with respect to such
fiscal year, but not earlier than January 1 or later than March 15 of the year
immediately following the end of each fiscal year; provided that beginning with
any Bonus payable in respect of services performed for fiscal year 2013 or
thereafter, to the extent any such Bonus is in excess of 100% of your Base
Salary at the beginning of such fiscal year (such excess portion, the “Excess
Bonus Amount”), the Excess Bonus Amount shall be payable in the form of fully
vested performance share units,

 

1

--------------------------------------------------------------------------------


 

which units will be granted as of the Bonus Determination Date pursuant to the
terms of our 2005 Omnibus Incentive Plan as amended and restated (the “Omnibus
Plan”).  The target number of performance share units will have an Accounting
Value equal to the Excess Bonus Amount on the Bonus Determination Date. 
Performance share units will be paid in shares of our common stock upon the
earlier to occur of (i) a Change of Control, so long as such Change of Control
complies with Section 409A or (ii) the end of the performance share unit
performance period.

 

In recognition of your position as Employer’s most senior executive, your
eligibility for participation in the Bonus Plan shall be at a higher level than
any other executive officer of Employer.  Any such Bonus shall be structured to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder (the “Code”) unless otherwise
determined by the Compensation Committee, and shall be based on performance
criteria developed by the Compensation Committee in consultation with you while
you are employed as Employer’s Chief Executive Officer.  Any such Bonus shall be
subject to the Policy on Recovery of Incentive Compensation in Event of
Financial Restatement, attached as Appendix A to this Agreement, as may be
amended by the Company from time to time in its discretion, and any other
clawback policies as may be adopted from time to time, including but not limited
to for the purpose of complying with the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and regulations thereunder promulgated by the
Securities Exchange Commission.  You may be eligible to receive additional
bonuses as determined by us in our sole and absolute discretion.

 

3.3                               [Intentionally Omitted].

 

3.4                               Equity Awards.

 

3.4.1                     You received stock appreciation rights with respect to
2 million shares of common stock of Employer on April 6, 2009, pursuant to the
Omnibus Plan and related stock appreciation rights agreements (the “SARs
Agreements”). You hereby agree that the definition of “Change of Control” in
these SARs Agreements is hereby amended to conform to the definition of Change
of Control in the Company’s Change of Control Policy for Executive Officers as
described in Section 10.7 hereof (the “COC Policy”).  You hereby agree that
Section 2.02(a) and all references to such section contained in the SARs
Agreements shall be deleted in full.  The parties hereby agree that the SARs
Agreements shall be amended to conform to the provisions of Section 10.4.4 of
this Agreement.  Attached as Appendix B are amendments to the SARs Agreements
reflecting such changes.

 

3.4.2                     You received a restricted stock unit award with
respect to 35,000 shares of common stock of Employer on October 4, 2010, which
was amended and restated as of April 8, 2011 (the “2010 RSU Agreement”).  The
parties hereby agree that, notwithstanding anything to the contrary in the COC
Policy or this Agreement,  the provisions of Section 10.4.4 of this Agreement
and the provisions of Section 3.3(d) of the COC Policy shall not apply to the
2010

 

2

--------------------------------------------------------------------------------


 

RSU Agreement.

 

3.4.3                     You received a restricted stock unit award with
respect to 35,000 shares of common stock of Employer on October 3, 2011 (the
“2011 RSU Agreement”).  The parties hereby agree that, notwithstanding anything
to the contrary in the COC Policy, (i) the payment schedule provisions of
Section 3.3(d) of the COC Policy shall not apply to the 2011 RSU Agreement and
(ii) Section 3.2 of the 2011 RSU Agreement shall be deleted in full and the 2011
RSU Agreement shall be amended to conform to Section 10.4.4 of this Agreement. 
Attached as Appendix C are amendments to the 2011 RSU Agreement reflecting such
changes.

 

3.4.4                     You shall be granted pursuant to the Omnibus Plan an
equity award in November 2012 with an aggregate grant-date Accounting Value
targeted at $3,500,000, of which twenty-five percent (25%) of the award shall be
in the form of restricted stock units and the remaining seventy-five percent
(75%) shall be in the form of performance share units, each of which shall be
subject to the terms set forth in the applicable award agreements approved by
the Compensation Committee.

 

3.4.5                     You shall be eligible for annual equity awards in
2013, 2014, 2015 and 2016 in forms and amounts determined by the Compensation
Committee in its discretion.  It is our present expectation that such annual
awards will have an aggregate grant-date Accounting Value targeted at
$3,500,000.  These and any other equity awards granted on or after the Effective
Date shall be subject to such terms as the Compensation Committee may determine
in its discretion.

 

3.4.6                     In the event you remain employed by us through the end
of the Employment Term and we have not entered into a new employment agreement
with you and your employment with us terminates following December 31, 2016
(i) by the Company without Employer’s Good Cause (as defined in this Agreement),
(ii) by you for Employee’s Good Cause (as defined in this Agreement) or (iii) as
a result of your death or Disability (as defined in this Agreement), any equity
awards granted to you during the Employment Term shall vest and be paid in
accordance with Section 10.4.4.  For the avoidance of doubt, if you remain
employed through the end of the Employment Term, your annual Bonus for 2016
shall continue to be payable pursuant to the terms of this Agreement and for
purposes of payment of such 2016 annual Bonus any termination of your employment
prior to the Bonus Payment Date shall be treated pursuant to the terms of the
Agreement as an Accrued Obligation.

 

3.5                               Benefits. You are also eligible to receive
generally applicable fringe benefits commensurate with those received by our
employees in the most senior executive positions. We will also reimburse you for
all reasonable business and travel expenses you incur in performing your duties
under this Agreement, payable in accordance with our customary practices and
policies, as we may modify and amend them from

 

3

--------------------------------------------------------------------------------


 

time to time (and in accordance with Section 25.4 of this Agreement).  Beginning
in fiscal year 2013, you will no longer receive an annual payment of $100,000
for your purchase of life insurance or such other uses as you may determine or
any gross up payments for associated taxes on health plan coverage.

 

3.6                               Indemnification.  You shall be entitled to
indemnification rights and directors and officers liability insurance coverage
no less favorable than that provided to other directors and senior executives of
Employer from time to time.

 

4.              Extent of Services. You agree that your employment by us is full
time and exclusive. You further agree to perform your duties in a competent,
trustworthy and businesslike manner. You agree that while you are employed by
us, you will not render any services of any kind (whether or not for
compensation) for any person or entity other than us, and that you will not
engage in any other business activity (whether or not for compensation) that is
similar to or conflicts with your duties under this Agreement, without the
approval of the Board of Directors or the person or persons designated by the
Board of Directors to determine such matters. Subject to the above-referenced
discretion of the Board of Directors, it is understood that you may continue to
serve in the capacities specified on Exhibit B hereto.  In addition, subject to
Section 8, you may make and manage personal and family investments, deliver
lectures and engage in civic and community activities; provided that these
activities shall not conflict with the first two sentences of this Section 4
and, in the case of engaging in civic and community activities, you will notify
us in advance of such activities if they might conflict with the restrictions of
the first two sentences of this Section 4.

 

5.              Policies and Procedures.  You agree and acknowledge that you are
bound by our policies and procedures as they may be modified and amended by us
from time to time. In the event the terms in this Agreement conflict with our
policies and procedures, the terms of this Agreement shall take precedence. As
you are aware, problem gaming and underage gambling can have adverse effects on
individuals and the gaming industry as a whole. You acknowledge that you have
read and are familiar with our policies, procedures and manuals and agree to
abide by them. Because these matters are of such importance to us, you
specifically confirm that you are familiar with and will comply with our
policies of prohibiting underage gaming, supporting programs to treat compulsive
gambling and promoting diversity in all aspects of our business.

 

6.              Licensing Requirements. You acknowledge that we are engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada, New Jersey, Michigan,
Mississippi, Illinois, Macau S.A.R., and other jurisdictions in which we are
engaged in a gaming business or where we have applied to (or during the
Employment Term may apply to) engage in a gaming business. You shall apply for
and obtain any license, qualification, clearance or other similar approval which
we or any regulatory authority which has jurisdiction over us requests or
requires that you obtain.

 

4

--------------------------------------------------------------------------------


 

7.              Failure to Satisfy Licensing Requirement. We have the right to
terminate your employment under Section 10.1 of this Agreement if: (i) you fail
to satisfy any licensing requirement referred to in Section 6 above; (ii) we are
directed to cease business with you by any governmental authority referred to in
Section 6 above; (iii) we determine, in our reasonable judgment, that you were,
are or might be involved in, or are about to be involved in, any activity,
relationship(s) or circumstance which could or does jeopardize our business,
reputation or such licenses; or (iv) any of our licenses is threatened to be, or
is, denied, curtailed, suspended or revoked as a result of your employment by us
or as a result of your actions.

 

8.              Restrictive Covenants

 

8.1                               Competition. You acknowledge that, in the
course of performing your responsibilities under this Agreement, you will form
relationships and become acquainted with Confidential Information. You further
acknowledge that such relationships and the Confidential Information are
valuable to us, and the restrictions on your future employment contained in this
Agreement, if any, are reasonably necessary in order for us to remain
competitive in our various businesses. In consideration of this Agreement and
the compensation payable to you under this Agreement, and in recognition of our
heightened need for protection from abuse of relationships formed or
Confidential Information garnered during your employment with us, you covenant
and agree that, except as otherwise explicitly provided in Section 10 of this
Agreement, if you are not employed by us for the entire Employment Term, then
during the entire Restrictive Period you shall not directly or indirectly be
employed by, provide consultation or other services to, engage, participate or
otherwise be connected in any way (other than through passive ownership of 1% or
less of the outstanding voting securities) with any Competitor.  You further
agree that in the event of any material breach of your obligations under this
Section 8.1, any obligations of Employer under this Agreement will terminate,
other than obligations under this Agreement with respect to business or travel
expense reimbursements, to the extent accrued and unpaid as of the termination
of your employment, and Accrued Obligations (as defined in Section 10.1).  The
terms “Confidential Information,” “Restrictive Period” and “Competitor” are
defined in Section 23. Your obligations during the period of your employment
with us and the Restrictive Period under this Section 8.1 include but are not
limited to the following:

 

8.1.1                     You will not make known to any third party the names
and addresses of any of our customers, or any other information pertaining to
those customers.

 

8.1.2                     You will not call on, solicit and/or take away, or
attempt to call on, solicit and/or take away, any of our customers, either for
your own account or for any third party for purposes of competing with the
Company.

 

8.1.3                     You will not call on, solicit and/or take away, any of
our potential or prospective customers, on whom you called or with whom you
became acquainted during employment by us (either before or during the
Employment

 

5

--------------------------------------------------------------------------------


 

Term), either for your own account or for any third party for purposes of
competing with the Company.

 

8.1.4                     You will not approach or solicit (other than general
solicitations that are not specifically directed at our employees) any of our
employees with a view towards enticing such employee to leave our employ to work
for you or for any third party, or hire any of our employees, without our prior
written consent, which we may give or withhold in our sole discretion; provided
that, this Section 8.1.4 shall not apply to serving as a reference to such an
employee at the request of such an employee.

 

8.2                               Confidentiality. You further covenant and
agree that you will not at any time during or after the Employment Term, without
our prior written consent, disclose to any other person or business entities any
Confidential Information or utilize any Confidential Information in any way,
including, to the extent it constitutes or uses Confidential Information, any
communication with or contact with any of our customers or other persons or
entities with whom we do business, other than (x) in connection with your
employment hereunder, (y) as may be required by the lawful order of a court or
an agency of competent jurisdiction or (z) in connection with your enforcing
this Agreement or any other written agreement with the Company or defending
claims against you or the Company; provided that in each of (x), (y) or (z), to
the extent legally permitted, you provide the Company with written notice at
least five (5) business days in advance of such proposed disclosure or
utilization.

 

8.3                               Employer’s Property. You hereby confirm that
the Confidential Information constitutes our sole and exclusive property
(regardless of whether you possessed or claim to have possessed any of such
Confidential Information prior to the date hereof). You agree that upon
termination of your employment with us, you will promptly return to us all
notes, notebooks, memoranda, computer disks, and any other similar repositories
of Confidential Information (regardless of whether you possessed such
Confidential Information prior to the date hereof) containing or relating in any
way to the Confidential Information, including but not limited to the documents
referred to on Exhibit A hereto. Such repositories of Confidential Information
also include but are not limited to any so-called personal files or other
personal data compilations in any form, which in any manner contain any
Confidential Information.  You may retain (i) papers and other correspondence of
a personal nature, including but not limited, photographs, personal diaries,
personal calendars and rolodexes and similar address books, (ii) information
showing your equity awards or other compensation, or relating to expense
reimbursements, (iii) compensation information that you reasonably believe may
be needed for your own tax purposes and (iv) copies of employee benefit and
compensation plans, programs, agreements and other arrangements of the Company
or any of the Company’s affiliates in which you were a participant or covered.

 

6

--------------------------------------------------------------------------------


 

8.4                               Notice to Employer. You agree to notify us
immediately of any other persons or entities for whom you work or provide
services while you are employed by us or within the Restrictive Period
(excluding serving on boards of directors, occasional consulting services for a
non-Competitor, and similar activities), and to provide such information as we
may reasonably request regarding such work or services during the Restrictive
Period within a reasonable time following such request. If you fail to provide
such notice or information, which failure is not cured by you within thirty
(30) days after written notice thereof from us, our obligations under this
Agreement shall cease, other than Accrued Obligations. You further agree to
promptly notify us, while you are employed by us or within the Restrictive
Period, of any contacts made by any Competitor which concern or relate to an
offer to employ you or for you to provide consulting or other services during
your employment with us or the Restrictive Period.

 

9.              Representation and Additional Agreements. You hereby represent,
warrant and agree that:

 

9.1                               The covenants and agreements contained in
Sections 4 and 8 above are reasonable in their geographic scope, duration and
content; our agreement to employ you and a portion of the compensation and
consideration we have agreed to pay you under Section 3 of this Agreement, are
in partial consideration for such covenants and agreements; you agree that you
will not raise any issue of the reasonableness of the geographic scope, duration
or content of such covenants and agreements in any proceeding to enforce such
covenants and agreements, and such covenants and agreements shall survive the
termination of this Agreement and your employment with Employer.

 

9.2                               The enforcement of any remedy under this
Agreement will not prevent you from earning a livelihood, because your past work
history and abilities are such that you can reasonably expect to find work in
other areas and lines of business.

 

9.3                               The covenants and agreements stated in
Sections 4, 6, 7 and 8 of this Agreement are essential for our reasonable
protection.

 

9.4                               We have reasonably relied on your
representations, warranties and agreements, including those set forth in this
Section 9.

 

9.5                               You have the full right to enter into this
Agreement and by entering into and performance of this Agreement, you will not
violate or conflict with any arrangements or agreements you may have with any
other person or entity.

 

9.6                               You agree that in the event of your breach of
any covenants and agreements set forth in Sections 4 and 8 above, we may seek to
enforce such covenants and agreements through any equitable remedy, including
specific performance or injunction, without waiving any claim for damages. In
any such event, you waive any claim that we have an adequate remedy at law.

 

7

--------------------------------------------------------------------------------


 

10.       Termination.

 

10.1                        Employer’s Good Cause Termination.  We have the
right to terminate your employment under this Agreement at any time during the
Employment Term for Employer’s Good Cause (which term is defined in Section 23).
Upon any such termination, we will have no further liability or obligations
whatsoever to you under this Agreement, except as provided in this Section 10.1
and with respect to business or travel expense reimbursements accrued and unpaid
as of the date of such termination.  In the event of such termination, you will
be entitled to receive (i) your Base Salary through the date of such termination
(to the extent not previously paid), (ii) any Bonus attributable to our most
recently completed fiscal year to the extent not previously paid (determined in
accordance with the Bonus Plan, including the exercise of discretion by the
committee administering such Bonus Plan which may reduce or eliminate such
Bonus), which shall be granted and/or paid on the Bonus Determination Date
and/or the Bonus Payment Date for the applicable fiscal year, as applicable,
(iii) indemnification pursuant to Section 3.6 and (iv) any other amounts or
benefits to which you may be entitled in accordance with the terms of the
Company’s benefit, equity or fringe benefit plans, programs and policies in
which you participate immediately prior to such termination of employment or the
requirements of applicable law ((i) through (iv) above, the “Accrued
Obligations”).

 

10.2                        Death. Your employment under this Agreement shall
terminate in the event of your death during the Employment Term. Upon any such
termination, we will have no further liability or obligations whatsoever to you
under this Agreement, except as provided in this Section 10.2, Section 10.10 and
with respect to business or travel expense reimbursements accrued and unpaid as
of the date of such termination.  In the event of such termination, your
beneficiary (as designated by you on our benefit records) will be entitled to
receive (i) the benefits and payments under clauses (i), (iii) and (iv) of
Accrued Obligations, (ii) your Base Salary for an additional twelve (12) month
period following your death, such amount to be paid at regular payroll
intervals, (iii) any Bonus attributable to our most recently completed fiscal
year to the extent not previously paid (determined through application of the
Bonus formula with respect to such year on a non-discretionary basis except to
the extent all executives who participate in the same bonus arrangement that
applies to you are treated in an identical fashion with respect to their
Bonuses), which shall be granted and/or paid on the Bonus Determination Date
and/or the Bonus Payment Date for the applicable fiscal year, as applicable,
(iv) an additional lump sum cash payment in an amount equal to what your Bonus
would have been for the fiscal year in which your death occurs (determined
through application of the Bonus formula with respect to such year on a
non-discretionary basis except to the extent all executives who participate in
the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), pro rated through the date of your
death, which shall be paid on the Bonus Payment Date for the applicable fiscal
year and (v) the benefits set forth in Section 10.4.4 below.  Additionally, upon
any such termination which occurs after April 7, 2013, in lieu of the benefits
set forth in Section 10.10, we will pay your beneficiary a lump sum cash payment
within 30 days following the date of termination of your employment, in an
amount equal to Employer’s costs for its most recently completed fiscal year of
24 months of continued health insurance coverage

 

8

--------------------------------------------------------------------------------


 

provided by us to you immediately prior to such termination date.

 

10.3                        Employer’s Termination Due to Disability.  We have
the right to terminate your employment under this Agreement at any time during
the Employment Term due to your Disability (which term is defined in
Section 23).  Upon any such termination, we will have no further liability or
obligations whatsoever to you under this Agreement, except as provided in this
Section 10.3, Section 10.10 and with respect to business or travel expense
reimbursements accrued and unpaid as of the date of such termination.  In the
event of Employer’s termination of your employment due to your Disability (which
term is defined in Section 23) during the Employment Term, we will pay you or
your beneficiary (as designated by you on our benefit records) in the event of
your death during the period in which payments are being made (i) the benefits
and payments under clauses (i), (iii) and (iv) of Accrued Obligations, (ii) your
Base Salary for an additional twelve (12) month period following the date of
such termination, such amount to be paid at regular payroll intervals, net of
payments received by you from any short term disability policy which is either
self-insured by us or the premiums of which were paid by us (and not charged as
compensation to you), (iii) any Bonus attributable to our most recently
completed fiscal year to the extent not previously paid (determined through
application of the Bonus formula with respect to such year on a
non-discretionary basis except to the extent all executives who participate in
the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), which shall be granted and/or paid on
the Bonus Determination Date and/or the Bonus Payment Date for the applicable
fiscal year, as applicable, (iv) an additional lump sum cash payment in an
amount equal to what your Bonus would have been for the fiscal year in which
termination of employment occurs (determined through application of the Bonus
formula with respect to such year on a non-discretionary basis except to the
extent all executives who participate in the same bonus arrangement that applies
to you are treated in an identical fashion with respect to their Bonuses), pro
rated through the date of such termination, which shall be paid on the Bonus
Payment Date for the applicable fiscal year and (v) the benefits set forth in
Section 10.4.4 below.  Additionally, upon any such termination which occurs
after April 7, 2013, in lieu of the benefits set forth in Section 10.10, we will
pay you or your beneficiary a lump sum cash payment within 30 days following the
date of termination of your employment, in an amount equal to Employer’s costs
for its most recently completed fiscal year of 24 months of continued health and
life insurance coverage provided by us to you immediately prior to such
termination date.

 

10.4                        Employer’s No Cause Termination. We have the right
to terminate your employment under this Agreement on written notice to you in
our sole discretion for any cause we deem sufficient or for no cause, at any
time during the Employment Term.  Upon such termination (excluding any
termination described in Section 10.1 or Section 10.3), subject to your
executing the general release of claims described in Section 10.9 within 30 days
following the date of termination of your employment and contingent upon the
expiration of any revocation period provided in such release (provided, that
this release requirement shall not be applicable unless the Company

 

9

--------------------------------------------------------------------------------


 

delivers an execution version to you within 7 days following your termination of
employment), our sole liability to you under this Agreement shall be as follows,
except as otherwise provided in Section 10.10 and with respect to business or
travel expense reimbursements accrued and unpaid as of the date of such
termination:

 

10.4.1              In the event of your termination of employment pursuant to
this Section 10.4, you will be entitled to receive (i) the benefits and payments
under clauses (i), (iii) and (iv) of Accrued Obligations, (ii) your Base Salary
for an additional twelve (12) month period following the date of such
termination, such amount to be paid at regular payroll intervals commencing on
the first payroll date following the 40th day following your termination of
employment, (iii) any Bonus attributable to our most recently completed fiscal
year to the extent not previously paid (determined through application of the
Bonus formula with respect to such year on a non-discretionary basis except to
the extent all senior executives who participate in the same bonus arrangement
that applies to you are treated in an identical fashion with respect to their
Bonuses), which shall be granted and/or paid on the Bonus Determination Date
and/or the Bonus Payment Date for the applicable fiscal year, as applicable, and
(iv) a cash lump sum payment equal to the excess of (x) the product of (A) 1.5
and (B) the sum of your Base Salary at the time of your termination of
employment and your target Bonus for the year of termination (provided, however,
that the amount calculated under this clause (x) shall be capped at $8,000,000)
over (y) the aggregate amount of the Base Salary payments described in (ii),
such lump sum payment to be paid on the date that is one year following the date
of termination of your employment or within ninety (90) days thereafter.  You
will not be entitled to any pro-rated Bonus for the year in which the
termination of employment occurs. Following your termination of employment, you
will not be eligible for flex or vacation time, discretionary bonus, new equity
grants, or any other compensation or benefits, except as provided in this
Section 10.4 and  Section 10.10.

 

10.4.2              If we terminate this Agreement without Employer’s Good Cause
after April 7, 2013 and prior to the expiration of the Employment Term, in lieu
of the benefits set forth in Section 10.10, we will pay you or your beneficiary
a lump sum cash payment within 40 days following the date of termination of your
employment, in an amount equal to Employer’s costs for its most recently
completed fiscal year of 24 months of continued health, disability and life
insurance coverage provided by us to you immediately prior to such termination
date.

 

10.4.3              Upon any termination of employment pursuant to Section 10.4,
you will continue to be bound by the restrictions in Section 8 above.  In the
event you materially breach any of the covenants and agreements contained in
Section 8, (i) any unpaid cash severance pursuant to Section 10.4.1, 10.4.2 or
10.10 shall immediately cease and shall be forfeited and (ii) continued
participation in benefits pursuant to Section 10.10 shall immediately cease and
any future

 

10

--------------------------------------------------------------------------------


 

participation shall be forfeited.

 

10.4.4              Notwithstanding anything to the contrary in the Omnibus
Plan, or any successor thereto under which equity awards are granted, or the
applicable award agreements, (i) with respect to outstanding equity awards other
than performance share units, the portion of such equity award(s) that would
have become vested with respect to any time-based vesting conditions and/or
exercisable during the two (2) year period following the date of the termination
of employment shall become vested and exercisable and, if applicable, shall be
paid on the same schedule determined in the applicable award agreement;
provided, however, that such continued vesting shall immediately cease and any
equity award that has not been exercised and/or paid shall be forfeited in the
event you materially breach any of the covenants and agreements contained in
Section 8 (such “material” qualifier to apply to all equity grants where such
breach provision exists) and (ii) with respect to performance share units, a
pro-rata portion of the performance share units, if any, that would have become
vested (but for such termination) at the end of the applicable performance
period, determined based on the number of days you were employed during the
performance period plus an additional twenty-four (24) months (or, if shorter,
through the end of the performance period), shall be paid on the same schedule
set forth in the applicable award agreement; provided, however, that such
continued vesting shall immediately cease and any performance share units that
have not yet been paid shall be forfeited in the event you materially breach any
of the covenants and agreements contained in Section 8.  For the avoidance of
doubt, any performance criteria or performance requirements under outstanding
equity awards that have not been satisfied or are not deemed to have been
satisfied under the terms of such equity awards shall continue to apply in
accordance with their terms and the applicable performance period shall be
extended for the additional vesting period if consistent with the treatment
under the applicable award agreement. The portion of any stock option, stock
appreciation right or similar equity award that is vested and exercisable as of
the date of termination or that becomes vested and exercisable in accordance
with this Section 10.4.4, in each case, shall (unless the applicable equity
award granted after the Effective Date provides for a more favorable exercise
period) remain exercisable until the earlier of (i) the expiration of the term
of the award agreement and (ii) the date that is two (2) years following the
date of termination of your employment by Employer without Employer’s Good Cause
or by you with Employee’s Good Cause (or due to death or Disability); provided
that any such equity awards shall be forfeited in the event you materially
breach any of the covenants and agreements contained in Section 8.  Except as
otherwise provided in Section 3.4.2, it is intended that the provisions of this
Section 10.4.4. relating to additional vesting and forfeiture of equity awards
shall apply to all of your equity awards, including your equity awards which are
outstanding on the Effective Date  However nothing contained herein shall alter
the time and form of payment of any equity

 

11

--------------------------------------------------------------------------------


 

awards that are outstanding on the Effective Date if such change would violate
Section 409A of the Code.

 

10.4.5              Any benefits paid or provided pursuant to this Section 10.4
shall be subject to clawback pursuant to the Employer’s clawback policies as may
be adopted and/or amended from time to time, including, but not limited to, for
purposes of complying with the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and regulations thereunder promulgated by the Securities
Exchange Commission.

 

10.4.6              Following your termination of employment pursuant to this
Section 10.4, you will not be eligible for flex or vacation time, discretionary
bonus, new equity grants, or any other compensation or benefits under this
Agreement, except as provided in this Section 10.4.

 

10.5                        Employee’s Good Cause Termination. You may terminate
your employment under this Agreement for Employee’s Good Cause (which term is
defined in Section 23).  Prior to any such termination under this Section 10.5
being effective, you agree to give us thirty (30) days’ advance written notice
within sixty (60) days following your learning of the circumstances constituting
Employee’s Good Cause specifying the facts and circumstances of our alleged
breach (the “Employee’s Good Cause Notice”). During such thirty (30) day period,
we may either (x) cure the breach (in which case your notice will be considered
withdrawn and this Agreement will continue in full force and effect) or
(y) declare to you in writing that we dispute that Employee’s Good Cause exists
(the “Company’s Response Notice”), in which case you may terminate your
employment pursuant to Section 10.6 within ten (10) business days of your
receipt of the Company’s Response Notice and be entitled initially to the
benefits set forth under Section 10.6  (provided that you will be treated as
terminating employment for Employee’s Good Cause under this Section 10.5 if such
Disputed Claim is resolved in your favor), and if you do not terminate within
such ten (10) business-day period, you will be deemed to have withdrawn your
notice and this Agreement will continue in full force and effect.  If you choose
to terminate your employment pursuant to Section 10.6 within ten (10) business
days of your receipt of the Company’s Response Notice and it is determined that
Employee’s Good Cause exists, you shall be treated as if you had been terminated
pursuant to Section 10.4 even if such determination is made after the end of the
Employment Term so long as you provided Employee’s Good Cause Notice during the
Employment Term.  If we do not do either (x) or (y) by the end of the thirty-day
notice period, your employment shall be terminated pursuant to this Section 10.5
as of the first business day following the end of the thirty-day notice period. 
If it is determined that Employee’s Good Cause exists following the end of the
Employment Term or in the event your employment under this Agreement is
terminated during the Employment Term under this Section 10.5, subject to your
executing the general release of claims described in Section 10.9 within 30 days
following the date of termination of your employment (or, if we have disputed
that Employee’s Good Cause exists, within 30 days following the date the dispute
is resolved) and

 

12

--------------------------------------------------------------------------------


 

contingent upon the expiration of any revocation period provided in such
release, you will be treated as if your employment had been terminated pursuant
to Section 10.4 and you shall be entitled to all the compensation and benefits
provided for therein (provided that if we have disputed that Employee’s Good
Cause exists, the date of termination set forth in Section 10.4 shall be
replaced with the date the dispute is resolved).

 

10.6                        Employee’s No Cause Termination. In the event you
terminate your employment under this Agreement without Employee’s Good Cause, we
will have no further liability or obligations whatsoever to you under this
Agreement, except as provided in this Section 10.6 and with respect to business
or travel expense reimbursements accrued and unpaid as of the date of such
termination.  In the event of such termination, you will be entitled to the
Accrued Obligations; provided, however, that we will be entitled to all of our
rights and remedies to enforce the covenants and agreements contained in
Section 8 and our right to recover damages for breach of covenants in
Section 8.  You will not be entitled to any pro-rated Bonus for the year in
which the termination of employment occurs.

 

10.7                        Change of Control.  As of the Effective Date, you
shall be appointed as a participant in our Change of Control Policy for
Executive Officers (attached hereto as Appendix D) as such policy may be amended
by the Company from time to time.  In the event you become entitled to
“Separation Benefits” pursuant to Section 3.3(b) of the COC Policy, your
benefits under Section 3.3 of the COC Policy shall replace and be in lieu of any
benefits under Sections 10.4 and 10.5 of this Agreement, except as provided in
the next sentence.  In the event you become entitled to “Separation Benefits”
pursuant to Sections 3.2 and 3.3 of the COC Policy on or prior to April 7, 2013
(including compliance with the release requirements of the COC Policy), (i) if
the circumstances would have entitled you to receive benefits under Section 10.7
or other applicable provisions of the Prior Agreement (assuming those provisions
remained applicable), the amount of your benefit determined under
Section 3.3(b) of the COC Policy which equals the amount that would have been
payable under Section 10.7 or other applicable provisions of the Prior Agreement
shall be paid according to the payment schedule set forth in Section 10.7 or
other applicable provisions of the Prior Agreement, and (ii) otherwise the
benefits will be paid according to the payment schedule set forth in
Section 10.4.1.  In the event you become entitled to “Separation Benefits”
pursuant to Sections 3.2 and 3.3 of the COC Policy on or prior to April 7, 2013
(including compliance with the release requirements of the COC Policy), your
benefits under Section 3.3(c) shall be replaced with the benefits set forth in
Section 10.10 of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or the COC Policy, in
the event the aggregate cash benefits payable to you pursuant to Sections
3.2(b) and (c) of the COC Policy is less than the aggregate cash benefits
otherwise payable to you pursuant to Sections 10.4.1, 10.4.2  or 10.5 hereof
absent a Change of Control, you shall be entitled to the amount of aggregate
cash benefits payable under Sections 10.4.1 and 10.4.2 hereof, payable in the
form and at the time set forth in Section 3.2

 

13

--------------------------------------------------------------------------------


 

of the COC Policy.  Moreover, in the event the aggregate equity acceleration or
exercise period benefits you may be entitled pursuant to Section 3.2(d) of the
COC Policy is less than the aggregate equity acceleration or exercise period
benefits you may be entitled to pursuant to Sections 10.4.4 or 10.5 hereof
absent a Change of Control, you shall be entitled to the amount of aggregate
equity acceleration or exercise period , as applicable, benefits payable under
Sections 10.4.4 hereof, payable in the form and pursuant to the payment schedule
set forth in Section 3.2(d) of the COC Policy.  If the COC Policy has been
terminated, references to the COC Policy shall mean the COC Policy as in effect
immediately prior its termination.

 

In the event you (i) become entitled to “Separation Benefits” pursuant to the
COC Policy, (ii) terminate employment for any reason during the one-year period
following a Change of Control or (iii) become entitled to payments pursuant to
this Section 10.7, you shall be released from your obligations pursuant to
Section 8.1 upon your termination of employment (or upon the Change of Control
if such termination occurs during the specified period prior to the Change of
Control).

 

10.8                        Termination Following End of Employment Term.  Upon
any termination of your employment that occurs following expiration of the
Employment Term, we will have no further liability or obligations whatsoever to
you under this Agreement, except as provided in Section 3.4.6 and except with
respect to business or travel expense reimbursements accrued and unpaid as of
the date of such termination and Accrued Obligations and you shall be released
from your obligations pursuant to Section 8.1.

 

10.9                        General Release.  Upon a termination of employment
under the circumstances described in Sections 10.4, 10.5 or 10.8, the
obligations of Employer to pay or provide the benefits described in Sections
3.4.6 (other than in the case of your death or Disability), 10.4, or 10.5 are
contingent on your (for yourself, your heirs, legal representatives and assigns)
agreement to execute a general release in the form and substance to be provided
by Employer, (i) releasing Employer, its affiliated companies and their
officers, directors, agents and employees from any claims or causes of action of
any kind that you might have against any one or more of them as of the date of
the release, regarding your employment with Employer or the termination of your
employment and (ii) including a nondisparagement clause by Employee.  Such form
of release shall be generally consistent with Company’s current form of release,
except as appropriately modified taking into account changes in applicable law
or judicial precedent and shall include customary exceptions for vested and
accrued benefits under compensation and benefit plans of the Company, rights to
indemnification, advancement of expenses and protections under applicable
insurance policies in accordance with applicable law or the governing documents
of the Company, rights as an equity holder of the Company and rights to
contribution as permitted by law in the event of a judgment against Employee
based on events for which Employee and the releasees are jointly liable.

 

10.10                 Health and Insurance Benefits.  Solely in the event of
termination of your employment on or prior to April 7, 2013 pursuant to
Sections 10.2, 10.3, 10.4, 10.5,

 

14

--------------------------------------------------------------------------------


 

or 10.7, you shall be entitled to the following benefits: we shall maintain you
and your dependents, if any, as participants in all health and insurance
programs in which you or they are then participating (as such programs may be
changed by Employer from time to time for its employees in positions comparable
to yours and subject to the eligibility requirements of such programs to the
extent imposed by third party providers) for a period of up to four (4) years
following the date of termination of your employment, provided that Employer
shall not be obligated to provide such coverage: (i) for any period during which
you or your dependents (as applicable to such individual) are eligible to
receive equivalent health and/or insurance benefits, as applicable, from an
employer, (ii) as to your spouse and any dependents solely of your spouse,
following the date of your divorce or (in the event of your death) the
remarriage of your spouse, or (iii) as to your dependents other than your
spouse, after such other dependents reach age 25.  In the event that Employer is
unable to provide continued coverage, then Employer shall make monthly cash
payments to you at the beginning of each applicable month equal to the
Employer’s portion of the cost of providing such coverage (which will be based
on the COBRA cost for medical coverage) in lieu thereof.  Any coverage provided
by Employer will be secondary to, and subject to reduction by, any coverage
which you or your dependents are eligible to receive from another employer. 
Employer shall not be required to make any tax gross-up payment in the event
that any benefit under this Section 10.10 is taxable.  Employer shall impute as
taxable income to Employee an amount equal to the portion of the cost of the
continued health care coverage that is paid by Employer.

 

10.11                 Excise Tax Limitation.

 

10.11.1       Notwithstanding anything contained in this Agreement to the
contrary, (i) in the event that any Payments (as defined below) in connection
with, or arising out of, your employment with the Company in the event of a 280G
Change in Control (as defined below) would be subject to the excise tax imposed
by Section 4999 of the Code (“Excise Tax”), and (ii) (A) the net amount of the
Payments that you would retain after payment of the Excise Tax and federal,
state and local income taxes, any employment, social security or Medicare taxes
or any other taxes with respect to the Payments would be less than (B) the net
amount of the Payments you would retain, after payment of federal, state and
local income taxes, any employment, social security or Medicare taxes or any
other taxes with respect to the Payments, if the Payments were reduced to the
maximum amount you could retain such that no portion of the Payments would be
subject to the Excise Tax (“Section 4999 Limit”), then the Payments shall be
reduced (but not below zero) to the Section 4999 Limit.  The Company shall
reduce or eliminate the Payments such that the reduction or elimination of
compensation to be provided to you as a result of this Section 10.11.1 is
minimized.  In applying this principle, the reduction or elimination shall be
made in a manner consistent with the requirements of Section 409A and where two
economically equivalent amounts are subject to reduction or elimination but
payable at different times, such amounts shall be reduced or eliminated on a pro
rata basis but not below

 

15

--------------------------------------------------------------------------------


 

zero.  The amount of such taxes shall be computed at the rates in effect under
the applicable tax laws in the year in which the 280G Change in Control occurs,
or if then ascertainable, the rates in effect in any later year in which any
Payment is expected to be paid following the 280G Change in Control, and in the
case of any income taxes, by using the maximum combined federal, state and (if
applicable) local income tax rates then in effect under such laws.

 

10.11.2       If the Company or you believe in good faith that any of the
Payments may be subject to the Excise Tax, the determination of whether and to
what extent the Payments are subject to the Excise Tax and the amount of the
Section 4999 Limit (“Determination”) shall be made, at the Company’s expense, by
the accounting firm which is the Company’s accounting firm prior to the 280G
Change in Control or, if requested by you, another nationally recognized
accounting firm designated by the Board (or a committee thereof) and subject to
your reasonable approval, prior to the 280G Change in Control (“Accounting
Firm”).  The Accounting Firm shall provide its calculations, together with
detailed supporting documentation, both to the Company and to you, before
payment of the Payments (if requested at that time by the Company or you) or at
such other time as requested by the Company or you (in either case provided that
the Company or you believe in good faith that any of the Payments may be subject
to the Excise Tax).  Within ten (10) calendar days of the delivery of the
Determination to you, you shall have the right to dispute the Determination. 
The existence of any such dispute shall not in any way affect your right to
receive the Payments in accordance with the Determination.  If there is no such
dispute, the Determination by the Accounting Firm shall be final, binding and
conclusive upon the Company and you, subject to the application of
Section 10.11.3.  For purposes of this Section 10.11, (x) a “280G Change in
Control” shall mean a change in ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company, as
determined in accordance with section 280G(b)(2) of the Code and the regulations
issued thereunder and (y) “Payments” shall mean any payments or benefits in the
nature of compensation that are to be paid or provided to you or for your
benefit in connection with a 280G Change in Control (whether under this
Agreement or otherwise, including by any entity, or by any affiliate of the
entity, whose acquisition of the stock of the Company or its assets constitutes
the 280G Change in Control) if you are a “disqualified individual” (as defined
in section 280G(c) of the Code) at the time of the 280G Change in Control, to
the extent that such payments or benefits are “contingent” on the 280G Change in
Control within the meaning of section 280G(b)(2)(A)(i) of the Code and the
regulations issued thereunder.

 

10.11.3       As a result of the uncertainty in the application of Sections 280G
and 4999 of the Code, it is possible that a Payment or portion thereof either
will have been made or will not have been made by the Company, in either case in
a manner inconsistent with the limitations provided in Section 10.11.1 (an
“Excess

 

16

--------------------------------------------------------------------------------


 

Payment” or “Underpayment”, respectively).  If it is established pursuant to
(i) a final determination of a court for which all appeals have been taken and
finally resolved or the time for all appeals has expired, or (ii) an Internal
Revenue Service (“IRS”) proceeding which has been finally and conclusively
resolved, that an Excess Payment has been made, you shall repay the Excess
Payment to the Company on demand, together with interest on the Excess Payment
at one hundred twenty percent (120%) of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually from the date of your
receipt of such Excess Payment until the date of repayment.  If it is determined
(i) by the Accounting Firm, the Company (including any position taken by the
Company, together with its consolidated group, on its federal income tax
return), or the IRS, (ii) pursuant to a determination by a court, or (iii) upon
the resolution to your satisfaction of any dispute in accordance with
Section 10.11.2, that an Underpayment has occurred, the Company shall pay an
amount equal to the Underpayment to you within ten (10) calendar days of such
determination or resolution, together with interest on such amount at one
hundred twenty percent (120%) of the applicable federal rate compounded
semi-annually from the date such amount should have been paid to you until the
date of payment.  In the event that the Payments have been reduced pursuant to
Section 10.11.1, the Company will bear all fees and expenses of any audit, suit
or proceeding by the IRS or any other taxing authority against the Company or
against you, or of any claim for refund, appellate procedure, or suit brought by
the Company or you against the IRS or any other taxing authority, in each case
relating to the Excise Tax.

 

10.12                 Survival of Covenants. Notwithstanding anything contained
in this Agreement to the contrary, except as specifically provided in
Section 10.7 with respect to the undertaking contained in Section 8.1, the
covenants and agreements contained in Section 8 will survive a termination of
this Agreement and your employment with Employer, regardless of the reason for
such termination.

 

10.13                 Non-Duplication of Benefits.  Any payments or benefits
paid or provided to you under Section 10 of this Agreement shall be reduced by
any cash severance payments or equity acceleration benefits paid or provided
under the COC Policy or any equity award agreement.

 

11.       Disputed Claim/Arbitration. Any Disputed Claim (as such term is
defined in Section 23) and any other dispute relating to this Agreement, your
equity award agreements, or your employment with Employer shall be resolved by
arbitration pursuant to Exhibit C (which constitutes a material provision of
this Agreement), except as otherwise provided in Exhibit C. Any arbitration
under this Section 11 shall take place in Las Vegas, Nevada. Notwithstanding any
provision to the contrary in this Agreement, with respect to any Disputed Claim,
you will not be entitled to receive any of your rights and benefits  for
purposes of your termination rights pursuant to Section 10.5 unless and until
the arbitration process is finally resolved in your favor. Nothing herein shall
preclude or prohibit us from invoking the provisions of Section 10.4, or of our
seeking or obtaining injunctive or other

 

17

--------------------------------------------------------------------------------


 

equitable relief. In the event of a purported termination of your employment by
us pursuant to Section 10.1 or Section 10.3 or by you under Section 10.5 which
is disputed by the other party, if you prevail in the arbitration, you shall not
be entitled to reinstatement, but shall be entitled to the payments and benefits
due to you under the provisions of Section 3.4.6, Section 10.3, Section 10.4 or
Section 10.5, respectively. To the extent we shall not have paid such payments
and benefits during the period of such dispute and you are the prevailing party
in such arbitration, in addition to any other award, you shall be entitled to
interest at a rate equal to our blended cost of funds during such period.

 

12.       Severability. If any provision hereof is unenforceable, illegal, or
invalid for any reason whatsoever, such fact shall not affect the remaining
provisions of this Agreement, except in the event a law or court decision,
whether on application for declaration, or preliminary injunction or upon final
judgment, declares one or more of the provisions of this Agreement that impose
restrictions on you unenforceable or invalid because of the geographic scope or
time duration of such restriction. In such event, you and we agree that the
invalidated restrictions are retroactively modified to provide for the maximum
geographic scope and time duration which would make such provisions enforceable
and valid. This Section 12 does not limit our rights to seek damages or such
additional relief as may be allowed by law and/or equity in respect to any
breach by you of the enforceable provisions of this Agreement.

 

13.       Travel and Related Matters. During the Employment Term, it is
anticipated that you will be required to travel extensively on behalf of us.
Such travel, if by air, may be on aircraft provided by us, or if commercial
airlines are used, on a first-class basis (or best available basis, if first
class is not available).  To the extent you wish to use aircraft operated by us
for non-business use, we will, upon your request and subject to availability,
make such aircraft available to you for such use, provided, however, that you
shall be responsible and shall reimburse us as set forth below for  costs
associated with any such non-business use to the extent the value of any such
non-business use exceeds $250,000 in the aggregate for any calendar year as
determined under the Securities Exchange Commission (“SEC”) proxy reporting
rules for personal aircraft usage as such rules may be amended from time to time
(the “SEC Rules”).  The Compensation Committee reserves the right to review and
modify this limit from time to time as it deems reasonably appropriate.  The
determination of whether all or any portion of your use of aircraft operated by
us constitutes non-business use as well as the reimbursement amount, if any,
shall be reasonably determined in accordance with the SEC Rules by the Company’s
outside SEC counsel.

 

Non-business use above the $250,000 limit described above must be reimbursed in
an amount equal to the amount that would otherwise be reported in the Summary
Compensation Table under the SEC rules, provided that the reimbursement you
shall owe to us shall not exceed the maximum permissible amount under FAA
rules that apply to time-sharing agreements.  Employee’s Time Sharing Agreement
shall be appropriately amended (which amendment may be part of a restatement) to
provide for reimbursement as described herein and the list of allowable expenses
in Section 2(b) of that agreement shall be modified, to the extent necessary, to
include all the items authorized by FAR Part 91.501(d).  Employee acknowledges
that he will be responsible for any income tax owed by him attributable to the

 

18

--------------------------------------------------------------------------------


 

fringe benefit value of non-business use of aircraft.

 

14.       Attorneys’ Fees. In the event suit is brought (including arbitration
proceedings) to enforce or to recover damages suffered as a result of breach of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs of suit.

 

15.       No Waiver of Breach or Remedies. No failure or delay on the part of
you or us in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

16.       Amendment or Modification. No amendment, modification, termination or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by you and a duly authorized member of our senior
management. No consent to any departure by you from any of the terms of this
Agreement shall be effective unless the same is signed by a duly authorized
member of our senior management. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

17.       Governing Law. The laws of the State of Nevada shall govern the
validity, construction and interpretation of this Agreement, and except as
provided in Section 11 and Exhibit C, the courts of the State of Nevada shall
have exclusive jurisdiction over any claim with respect to this Agreement.

 

18.       Number and Gender. Where the context of this Agreement requires, the
singular shall mean the plural and vice versa, and references to males shall
apply equally to females and vice versa.

 

19.       Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

 

20.       Assignment. This Agreement is personal to you and may not be assigned
by you.

 

21.       Successors and Assigns. This Agreement shall be binding upon our
successors and assigns.  The Company may not assign this Agreement except in
connection with a merger or sale of the Company or substantially all of its
assets and shall cause any such successor to expressly assume and agree to
perform the obligations of this Agreement, unless such assumption occurs
automatically as a matter of law.

 

22.       Prior Agreements. Except as set forth in Section 25.1, this Agreement
shall supersede and replace any and all other employment agreements which may
have been entered into by and between the parties, including but not limited to
the Prior Agreement. Any such prior employment agreements shall be of no force
and effect after execution of this Agreement by both parties.  The foregoing
notwithstanding, certain provisions of the Prior Agreement are referenced herein
for purposes of complying with payment timing rules under Section 409A.

 

19

--------------------------------------------------------------------------------


 

23.       Certain Definitions. As used in this Agreement:

 

“Accounting Value” means the accounting value calculated by the Company’s Chief
Accounting Officer under procedures approved or modified by the Compensation
Committee from time to time.

 

“Board” or “Board of Directors” means the Board of Directors of MGM Resorts
International.

 

“Bonus Determination Date” means, with respect to a fiscal year, the date the
Compensation Committee determines Bonuses for such fiscal year payable to our
senior executives (but not earlier than January 1 or later than March 15 of the
year immediately following the end of the applicable fiscal year).

 

“Bonus Payment Date” means, with respect to a fiscal year, the date we pay
Bonuses for such fiscal year to our senior executives (but not earlier than
January 1 or later than March 15 of the year immediately following the end of
the applicable fiscal year).

 

“Change of Control” has the meaning set forth in the Company’s Change of Control
Policy for Executive Officers.

 

“Company” means MGM Resorts International.

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of MGM Resorts International.

 

“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) convention or
meeting facilities; or (iii) one or more hotels if any such hotel is connected
in any way, whether physically or by business association, to a gaming
establishment and, further, where Competitor’s activities are within a 150 mile
radius of any location where any of the foregoing facilities, hotels, or venues
are, or are proposed to be, owned, operated, managed or developed by the
Company.

 

“Confidential Information” means all knowledge, know-how, information, devices
or materials, whether of a technical or financial nature, or otherwise relating
in any manner to the business affairs of Employer, including without limitation,
names and addresses of Employer’s customers, any and all other information
concerning customers who utilize the goods, services or facilities of any hotel
and/or casino owned, operated or managed by Employer, Employer’s casino, hotel,
retail, entertainment and marketing practices, procedures, management policies,
any trade secret, including but not limited to any formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any
economic value from its disclosure or use, and any other information regarding
Employer which is not already and generally known to the public, whether or not
any of the foregoing is subject to or protected

 

20

--------------------------------------------------------------------------------


 

by copyright, patent, trademark, registered or unregistered design, and whether
disclosed or communicated (in writing or orally) before, on or after the date of
this Agreement, by Employer to Employee. Confidential Information shall also
specifically include, without limitation, those documents and reports set forth
on Exhibit A attached hereto and incorporated herein by this reference.  For the
avoidance of doubt, Confidential Information shall not include information
generally known to the public or within the gaming industry that was not
disclosed by you in violation of Section 8.2.

 

“Disability” means Employee’s incapacity for medical reasons certified to by
Employer’s Physician which precludes the Employee from performing the essential
functions of Employee’s duties hereunder for a substantially consecutive period
of six (6) months or more. (In the event Employee disagrees with the conclusions
of Employer’s Physician, Employee (or Employee’s representative) shall designate
an Employee’s Physician, and Employer’s Physician and Employee’s Physician shall
jointly select a third physician, who shall make the determination.)

 

“Disputed Claim” means that Employee maintains pursuant to Section 10.5 that
Employee’s Good Cause exists and Employer has denied such claim.

 

“Employee’s Good Cause” shall mean (i) the failure of Employer to pay Employee
any compensation when due; (ii) a material reduction in the scope of duties or
responsibilities of Employee or any reduction in Employee’s salary or target
bonus percentage; (iii) Employee’s failure to be employed as Chief Executive
Officer or failure of the Board to nominate Employee as a member of the Board;
(iv) a relocation of your principal place of employment or the Company’s
corporate headquarters outside of the greater Las Vegas area or (v) any material
breach by the Company of this Agreement.

 

“Employee’s Physician” shall mean a licensed physician selected by Employee for
purposes of determining Employee’s Disability pursuant to the terms of this
Agreement.

 

“Employer’s Good Cause” shall mean:

 

(1)                                 Employee’s (a) failure to abide by
Employer’s policies and procedures that is reasonably likely to result in injury
to the Company economically or otherwise, excluding a failure that Employee
could not be reasonably expected to realize would constitute such a failure;
(b) misconduct which is reasonably likely to result in injury to the Company
economically or otherwise, excluding conduct that the Employee could not be
reasonably expected to have understood would constitute such misconduct of
Employee;  (c) failure to competently perform his statutory or reasonably
assigned duties  with the Company at a level that can be reasonably expected of
a person with Employee’s position, excluding a failure that Employee could not
be reasonably expected to realize would constitute such a failure (other than a
failure resulting from Employee’s incapacity due to physical or mental illness
or from assignment of duties to Employee that would constitute Employee’s Good
Cause), provided that, for the purpose of (c), the fact that a particular

 

21

--------------------------------------------------------------------------------


 

business decision does not result in a favorable outcome shall not by itself
constitute a failure under (c); or (d) other material breach of this Agreement,
which action, failure or breach is not cured by Employee within thirty (30) days
after written notice thereof from Employer specifying the facts and
circumstances of the alleged failure or breach, provided, however, that such
notice and opportunity to cure shall not be required if, in the good faith
judgment of the Board, such breach is not capable of being cured within thirty
(30) days; or

 

(2)                                 Employee’s failure or inability to satisfy
the requirements stated in Section 6 above.

 

“Employer’s Physician” shall mean a licensed physician selected by Employer for
purposes of determining Employee’s Disability pursuant to the terms of this
Agreement.

 

“Restrictive Period” means the twelve (12) month period immediately following
any separation by Employee from employment occurring during the Employment Term;
provided, however, that in the event of a termination of your employment as
described in Section 10.1 or Section 10.6, the Restrictive Period shall end no
later than the end of the Employment Term; and provided, further, in the event
you are entitled to “Separation Benefits” as described in Section 10.7 or your
employment otherwise terminates for any reason during the one-year period
following a Change of Control, the Restrictive Period shall end on the date of
termination or the Change of Control, whichever is later.

 

24.       Employee acknowledges that MGM Resorts International is a publicly
traded company and agrees that in the event there is any default or alleged
default by Employer under the Agreement, or Employee has or may have any claims
arising from or relating to the Agreement, Employee shall not commence any
action or otherwise seek to impose any liability whatsoever against any person
or entity in its capacity as a stockholder of MGM Resorts International
(“Stockholder”).  Employee further agrees that he shall not permit any party
claiming through him, to assert a claim or impose any liability against any
Stockholder (in its capacity as a Stockholder) as to any matter or thing arising
out of or relating to the Agreement or any alleged breach or default by
Employer.

 

25.       Section 409A.

 

25.1                        This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder (“Section 409A”). If we determine in
good faith that any provision of this Agreement would cause you to incur an
additional tax, penalty or interest under Section 409A, the Compensation
Committee and you shall use reasonable efforts to reform such provision, if
possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A or causing the imposition of such additional tax,
penalty or interest under Section 409A.  Moreover, if any provision of this
Agreement has the effect of impermissibly delaying or accelerating any payment

 

22

--------------------------------------------------------------------------------


 

schedule initially set forth in the Prior Agreement or in any outstanding equity
award, the applicable provision (or part thereof) of this Agreement shall be
disregarded and have no force or effect and the payment schedule shall be
governed by the applicable provision of the Prior Agreement or equity award
agreement.  The preceding provisions, however, shall not be construed as a
guarantee by us of any particular tax effect to you under this Agreement.

 

25.2                        “Termination of employment,” or words of similar
import, as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Section 409A,
your “separation from service” as defined in Section 409A.

 

25.3                        For purposes of Section 409A, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.  Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.  If any payment or benefit under this Agreement is payable under
this Agreement but was not payable under the Prior Agreement or exceeds the
amount of the same payment or benefit under the Prior Agreement, such payment or
benefit or the excess amount of such payment or benefit, as the case may be,
shall be treated as a separate payment for purposes of Section 409A.

 

25.4                        With respect to any reimbursement of your expenses,
or any provision of in-kind benefits to you, as specified under this Agreement
and which is subject to Section 409A, such reimbursement of expenses or
provision of in-kind benefits shall be subject to the following conditions:
(1) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made pursuant to our reimbursement
policy but no later than the end of the calendar year next following the
calendar year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

25.5                        Any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after taking into account all
exclusions applicable to such payments and benefits under Section 409A) that
arises under Section 10.3 (termination due to Disability), Section 10.4
(Employer’s no cause termination), Section 10.5 (Employee’s Good Cause
termination), and Section 10.7 (termination after a Change of Control) and any
other provision of this Agreement, on account of your separation from service
while you are a “specified employee” (as defined under Section 409A), and is
scheduled to be paid or provided within six (6) months after such separation
from service (the aggregate of such scheduled payments, the “Delayed Payment”)
shall, in lieu thereof, be paid or provided, as adjusted for

 

23

--------------------------------------------------------------------------------


 

interest, within fifteen (15) days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within
fifteen (15) days after the appointment of the personal representative or
executor of your estate following your death.  On the first business day
following the expiration of the applicable deferral period of the immediately
preceding sentence, any payments which would otherwise have been made to you
during that period (whether in a single sum or installments) in the absence of
this paragraph shall be paid to you or your beneficiary in one lump sum. With
respect to any determination that the payments to be made to you under this
Agreement, or under any agreement or plan referred to herein, are subject to
Section 409A, then each such payment shall be treated as a separate payment for
purposes of Treas. Reg. §1.409A-2(b)(2)(iii). The date of Employee’s “separation
from service”, as defined in Section 409A (and as determined by applying the
default presumptions in Treas. Reg. §1.409A-1(h)(1(ii)), shall be treated as the
date of Employee’s termination of employment for purposes of determining the
time of payment of any amount that becomes payable to Employee hereunder upon
Employee’s termination of employment and that is properly treated as a deferral
of compensation subject to Section 409A after taking into account all exclusions
applicable to such payment under Section 409A.  For purposes of the foregoing,
interest shall accrue at the prime rate of interest published in the northeast
edition of The Wall Street Journal on the date of your separation from service. 
In addition, in the event that you must incur legal fees or costs to enforce
payment of any amounts subject to the six-month delay of payment under this
Agreement, we will pay all reasonable attorneys’ fees associated with such
action.

 

26.       Rabbi Trust. We will, within five (5) business days after termination
of your employment, make an irrevocable contribution of an amount equal to the
aggregate amount of any payments due to you following termination of employment
to a U.S.-based grantor trust established consistent with the terms of Revenue
Procedure 92-64, 1992-2 C.B. 422 (Aug. 17, 1992) with a financial institution
approved by you, which approval will not be withheld unreasonably, serving as
the third-party trustee thereof, under the terms of which the assets of the
trust may be used, in the absence of our insolvency, solely for purposes of
fulfilling our obligation to make such payments to you.  In the event that the
provisions of Section 25.5 shall apply to any payment obligation under this
Agreement, interest shall accrue with respect to such Delayed Payment in
accordance with Section 25.5.  We shall be responsible for all reasonable costs
of establishing and maintaining the trust and the terms of the trust shall be
reasonably acceptable to you.

 

[Signature page immediately follows.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

 

EMPLOYEE — JAMES J. MURREN

 

EMPLOYER — MGM RESORTS INTERNATIONAL

 

 

 

 

 

 

/s/ James J. Murren

 

By:

/s/ John M. McManus

 

 

 

Name:

John M. McManus

 

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Report

 

Generated By:

 

 

 

Including, but not limited to:

 

 

 

 

 

Arrival Report

 

Room Reservation

 

 

 

Departure Report

 

Room Reservation

 

 

 

Master Gaming Report

 

Casino Audit

 

 

 

Department Financial Statement

 

Finance

 

 

 

$5K Over High Action Play Report

 

Casino Marketing

 

 

 

$50K Over High Action Play Report

 

Casino Marketing

 

 

 

Collection Aging Report(s)

 

Collection Department

 

 

 

Accounts Receivable Aging

 

Finance

 

 

 

Marketing Reports

 

Marketing

 

 

 

Daily Player Action Report

 

Casino Operations

 

 

 

Daily Operating Report

 

Slot Department

 

 

 

Database Marketing Reports

 

Database Marketing

 

 

 

Special Event Calendar(s)

 

Special Events/Casino Marketing

 

 

 

Special Event Analysis

 

Special Events/Casino Marketing

 

 

 

Tenant Gross Sales Reports

 

Finance

 

 

 

Convention Group Tentative/Confirmed Pacing Reports

 

Convention Sales

 

 

 

Entertainment Event Settlement Reports

 

Finance

 

 

 

Event Participation Reports

 

Casino Marketing

 

 

 

Table Ratings

 

Various

 

 

 

Top Players

 

Various

 

26

--------------------------------------------------------------------------------


 

Promotion Enrollment

 

Promotions

 

 

 

Player Win/Loss

 

Various

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERMITTED OUTSIDE ACTIVITIES

 

Member, Board of Directors, Nevada Cancer Institute Foundation

 

Trustee, University of Nevada - Las Vegas Foundation

 

Member, Certified Financial Analyst

 

28

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ARBITRATION

 

This Exhibit C sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit C shall be considered to be a
part of the Agreement.

 

1.                                      Except for a claim by either Employee or
Employer for injunctive relief where such would be otherwise authorized by law,
any controversy or claim arising out of or  relating to the Agreement, the
breach hereof, or Employee’s employment by Employer, including without
limitation any claim involving the interpretation or application of the
Agreement or wrongful termination or discrimination claims, shall be submitted
to binding arbitration in accordance with the employment arbitration rules then
in effect of the Judicial Arbitration and Mediation Service (“JAMS”), to the
extent not inconsistent with this paragraph.  This Exhibit C covers any claim
Employee might have against any officer, director, employee, or agent of
Employer, or any of Employer’s subsidiaries, divisions, and affiliates, and all
successors and assigns of any of them.  The promises by Employer and Employee to
arbitrate differences, rather than litigate them before courts or other bodies,
provide consideration for each other, in addition to other consideration
provided under the Agreement.

 

2.                                      Claims Subject to Arbitration.  This
Exhibit C covers all claims arising in the course of Employee’s employment by
Employer except for those claims specifically excluded from coverage as set
forth in paragraph 3 of this Exhibit C.  It contemplates mandatory arbitration
to the fullest extent permitted by law.  Only claims that are justiciable under
applicable state or federal law are covered by this Exhibit C.  Such claims
include any and all alleged violations of any state or federal law whether
common law, statutory, arising under regulation or ordinance, or any other law,
brought by any current or former employees.  Such claims may include, but are
not limited to, claims for: wages or other compensation; breach of contract;
torts; work-related injury claims not covered under workers’ compensation laws;
wrongful discharge; and any and all unlawful employment discrimination and/or
harassment claims.

 

3.                                      Claims Not Subject to Arbitration. 
Claims under state workers’ compensation statutes or unemployment compensation
statutes are specifically excluded from this Exhibit C.  Claims pertaining to
any of Employer’s employee welfare benefit and pension plans (other than claims
pertaining to benefits provided under Section 10 of the Agreement or equity
award agreements) are excluded from this Exhibit C.  In the case of a denial of
benefits under any of Employer’s employee welfare benefit or pension plans, the
filing and appeal procedures in those plans must be utilized.  Claims by
Employer for injunctive or other relief for violations of non-competition and/or
confidentiality agreements are also specifically excluded from this Exhibit C.

 

4.                                      Non-Waiver of Substantive Rights.  This
Exhibit C does not waive any rights or remedies available under applicable
statutes or common law.  However, it does waive Employee’s right to pursue those
rights and remedies in a judicial forum.  By signing the Agreement

 

29

--------------------------------------------------------------------------------


 

and the acknowledgment at the end of this Exhibit C, the undersigned Employee
voluntarily agrees to arbitrate his or her claims covered by this Exhibit C.

 

5.                                      Time Limit to Pursue Arbitration;
Initiation.  To ensure timely resolution of disputes, Employee and Employer must
initiate arbitration within the statute of limitations (deadline for filing)
provided for by applicable law pertaining to the claim, or one year, whichever
is shorter, except that the statute of limitations imposed by relevant law shall
solely apply in circumstances where such statute of limitations cannot legally
be shortened by private agreement.  The failure to initiate arbitration within
this time limit will bar any such claim.  The parties understand that Employer
and Employee are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly.  The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit C, give written notice of a
claim to the Chief Financial Officer of Employer with a copy to MGM Resorts
International’s Executive Vice President and General Counsel.  Written notice
shall identify and describe the nature of the claim, the supporting facts and
the relief or remedy sought.

 

6.                                      Selecting an Arbitrator.  This Exhibit C
mandates Arbitration under the then current rules of the Judicial Arbitration
and Mediation Service (JAMS) regarding employment disputes.  The arbitrator
shall be either a retired judge or an attorney experienced in employment law and
licensed to practice in the state in which arbitration is convened.  The parties
shall select one arbitrator from among a list of three qualified neutral
arbitrators provided by JAMS.  If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

7.                                      Representation/Arbitration Rights and
Procedures.

 

a.                                      Employee may be represented by an
attorney of his/her choice at his/her own expense.

 

b.                                      The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of Nevada (without
regard to its choice of law provisions) and/or federal law when applicable.  In
all cases, this Exhibit C shall provide for the broadest level of arbitration of
claims between an employer and employee under Nevada law.  The arbitrator is
without jurisdiction to apply any different substantive law or law of remedies.

 

c.                                       The arbitrator shall have no authority
to award non-economic damages or punitive damages except where such relief is
specifically authorized by an applicable state or federal statute or common
law.  In such a situation, the arbitrator shall specify in the award the
specific statute or other basis under which such relief is granted.

 

d.                                      The applicable law with respect to
privilege, including attorney-client privilege, work product, and offers to
compromise must be followed.

 

30

--------------------------------------------------------------------------------


 

e.                                       The parties shall have the right to
conduct reasonable discovery, including written and oral (deposition) discovery
and to subpoena and/or request copies of records, documents and other relevant
discoverable information consistent with the procedural rules of JAMS.  The
arbitrator shall decide disputes regarding the scope of discovery and shall have
authority to regulate the conduct of any hearing and/or trial proceeding.  The
arbitrator shall have the right to entertain a motion to dismiss and/or motion
for summary judgment.

 

f.                                        The parties shall exchange witness
lists at least thirty (30) days prior to the trial/hearing procedure.  The
arbitrator shall have subpoena power so that either Employee or Employer may
summon witnesses.  The arbitrator shall use the Federal Rules of Evidence.  Both
parties have the right to file a posthearing brief.  Any party, at its own
expense, may arrange for and pay the cost of a court reporter to provide a
stenographic record of the proceedings.

 

g.                                       Any arbitration hearing or proceeding
shall take place in private, not open to the public, in Las Vegas, Nevada.

 

8.                                      Arbitrator’s Award.  The arbitrator
shall issue a written decision containing the specific issues raised by the
parties, the specific findings of fact, and the specific conclusions of law. 
The award shall be rendered promptly, typically within thirty (30) days after
conclusion of the arbitration hearing, or the submission of post-hearing briefs
if requested.  The arbitrator may not award any relief or remedy in excess of
what a court could grant under applicable law.  The arbitrator’s decision is
final and binding on both parties.  Judgment upon an award rendered by the
arbitrator may be entered in any court having competent jurisdiction.

 

a.                                      Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Exhibit C and
to enforce an arbitration award.

 

b.                                      In the event of any administrative or
judicial action by any agency or third party to adjudicate a claim on behalf of
Employee which is subject to arbitration under this Exhibit C, Employee hereby
waives the right to participate in any monetary or other recovery obtained by
such agency or third party in any such action, and Employee’s sole remedy with
respect to any such claim shall be any award decreed by an arbitrator pursuant
to the provisions of this Exhibit C.

 

9.                                      Fees and Expenses.  Employer shall be
responsible for paying any filing fee and the fees and costs of the arbitrator;
provided, however, that if Employee is the party initiating the claim, Employee
will contribute an amount equal to the filing fee to initiate a claim in the
court of general jurisdiction in the state in which Employee is (or was last)
employed by Employer.  Employee and Employer shall each pay for their own
expenses, attorney’s fees (a party’s responsibility for his/her/its own
attorney’s fees is only limited by any applicable statute specifically providing
that attorney’s fees may be awarded as a remedy), and costs and fees regarding
witness, photocopying and other preparation

 

31

--------------------------------------------------------------------------------


 

expenses.  If any party prevails on a statutory claim that affords the
prevailing party attorney’s fees and costs, or if there is a written agreement
providing for attorney’s fees and/or costs, the arbitrator may award reasonable
attorney’s fees and/or costs to the prevailing party, applying the same
standards a court would apply under the law applicable to the claim(s).

 

10.                               The arbitration provisions of this Exhibit C
shall survive the termination of Employee’s employment or employment with
Employer and the expiration of the Agreement.  These arbitration provisions can
only be modified or revoked in a writing signed by both parties and which
expressly states an intent to modify or revoke the provisions of this Exhibit C.

 

11.                               The arbitration provisions of this Exhibit C
do not alter or affect the termination provisions of this Agreement.

 

12.                               Capitalized terms not defined in this
Exhibit C shall have the same definition as in the Agreement to which this is
Exhibit C.

 

13.                               If any provision of this Exhibit C is adjudged
to be void or otherwise unenforceable, in whole or in part, such adjudication
shall not affect the validity of the remainder of Exhibit C.  All other
provisions shall remain in full force and effect.

 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT C IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT C CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS
EXHIBIT C, AND THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit C, they are waiving the right to pursue claims covered by this Exhibit C
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit C does not waive any rights or remedies which are available under
applicable state and federal statutes or common law.  Both parties enter into
this Exhibit C voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit C.

 

Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit C with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

 

EMPLOYEE — JAMES J. MURREN

 

EMPLOYER — MGM RESORTS INTERNATIONAL

 

 

 

 

 

 

/s/ James J. Murren

 

By:

/s/ John M. McManus

 

 

Name: John M. McManus

 

 

Title: EVP, General Counsel and Secretary

 

32

--------------------------------------------------------------------------------


 

APPENDIX A

 

POLICY ON RECOVERY OF INCENTIVE COMPENSATION IN EVENT OF
FINANCIAL RESTATEMENT

 

The following rules shall apply if (1) there is a restatement of the Company’s
financial statements for the fiscal year for which a bonus is paid, other than a
restatement due to changes in accounting principles or applicable law, and
(2) the Compensation Committee determines that a participant has received an
“excess bonus” for the relevant fiscal year.

 

1.                                      The amount of the excess bonus shall be
equal to the difference between the bonus paid to the participant and the
payment or grant that would have been made based on the restated financial
results.

 

2.                                      The requirement to repay the excess
bonus shall only exist if the Audit Committee has taken steps to consider
restating the financials prior to the end of the third year following the year
in question.

 

3.                                      The Compensation Committee may take such
action in its discretion that it determines appropriate to recover the excess
bonus. Such actions may include recovery of such amount from the participant
from any of the following sources: prior incentive compensation payments, future
payments of incentive compensation, cancellation of outstanding equity awards,
future equity awards, gains realized on the exercise of stock options, and
direct repayment by the participant. Participant’s receipt of the bonus
constitutes his agreement that, if requested by the Compensation Committee, he
shall repay to the Company the excess bonus within 90 days of the time that he
is notified by the Committee of the overpayment.  Application of this policy
does not preclude the Company from taking any other action to enforce a
participant’s obligations to the Company, including termination of employment or
institution of civil or criminal proceedings.

 

This Policy shall be applicable to all incentive compensation paid subsequent to
the adoption of the Policy.

 

This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer.

 

33

--------------------------------------------------------------------------------


 

APPENDIX B

 

SAR AMENDMENTS

 

[Separately filed as Exhibits 10.2-10.4]

 

34

--------------------------------------------------------------------------------


 

APPENDIX C

 

RSU AMENDMENT

 

[Separately filed as Exhibit 10.2-10.5]

 

35

--------------------------------------------------------------------------------


 

APPENDIX D

 

COC POLICY

 

[Separately filed as Exhibit 10.6]

 

36

--------------------------------------------------------------------------------